 

Exhibit 10.79

2018 STI COMPANY PERFORMANCE-BASED SHARE AWARD

THIS 2018 STI COMPANY PERFORMANCE-BASED SHARE AWARD (this “Agreement”) is made
and entered into as of the 9th day of April, 2018 (the “Grant Date”) by and
between the employee named on the Award Certificate attached hereto (the
“Employee”) and PFSweb, Inc., a Delaware corporation (the “Company”), and is
issued under and pursuant to the PFSweb, Inc., 2005 Employee Stock and Incentive
Plan, as the same may be amended from time to time (the “Plan;” terms defined in
the Plan having the same meaning when used herein, except as otherwise defined
herein).

NOW, THEREFORE, intending to be legally bound, and for good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Company and
the Employee hereby agree as follows:

1.Definitions.  The following terms (not otherwise defined herein), when used in
this Agreement, shall have the following meanings, unless the context clearly
requires otherwise (such definitions to be equally applicable to both the
singular and plural of the defined terms):

“Bonus Target” shall mean the corresponding Bonus Target(s) as set forth in the
individual Award Certificate issued by the Company to the Employee.

“ERISA” shall mean the Employee Retirement Income Security Act of 1986, as
amended.

“Fiscal Year” shall mean the 12-consecutive-month period beginning on January 1
and ending on December 31, so that, by way of example, Fiscal Year 2018 shall
mean the 12-consecutive-month period beginning on January 1, 2018 and ending on
December 31, 2018.

“Fiscal Year Date” shall mean December 31, 2018.

“Severance Period” shall mean the period following the termination of the
Employee’s employment by the Company during which the employee is entitled to
continue to receive his or her base compensation pursuant to a written severance
agreement.

2.Performance-Based Share Award.  The number of Shares of the Performance-Based
Share Award issuable to the Employee hereunder shall be determined based upon
the achievement of the Bonus Target, as set forth in the Award Certificate
issued to the Employee hereunder.

3.Determination of Target Achievement.  The Committee, in its sole and absolute
discretion, shall determine when, whether, and if so, the extent to which, the
Bonus Target has been achieved.  Such determination, which shall be final and
binding on all parties, shall be certified in writing as soon as
administratively practicable in Fiscal Year 2019.

4.Vesting of Performance-Based Share Award; Forfeiture.  The Employee shall have
no vested right in the Performance-Based Share Award unless the Committee
certifies that the Bonus Target has been achieved.  Such achievement, as
evidenced by such certification by the Committee, shall be construed by all
parties as a condition related to the purpose of the compensation for purposes
of Section 409A of the Code.  Provided that such certification is made, and that
the Employee is employed by the Company as of the Fiscal Year Date, vesting
shall occur as of the day following the Fiscal Year

1

7416281.5

--------------------------------------------------------------------------------

 

Date.  If, prior to the Fiscal Year Date, the Employee voluntarily leaves
employment with the Company other than for Good Reason or is terminated by the
Company for Cause, the Employee shall forfeit the entirety of the
Performance-Based Share Award otherwise issuable hereunder.

5.Adjustment of Performance-Based Share Award.   If the Employee’s employment by
the Company is terminated between the Grant Date and the Fiscal Year Date
without Cause or as the result of the Employee’s death or Disability, or if the
Employee’s employment by the Company is terminated by the Employee for Good
Reason, the Employee shall be entitled to issuance of a portion of the
Performance-Based Share Award equal to the amount of the Performance-Based Share
Award which the Employee would have received hereunder, if any, subject to and
based upon the achievement of the Bonus Target, multiplied by a fraction, the
numerator of which is the number of days in Fiscal Year 2018 in which the
Employee is employed by the Company and the denominator of which is 365. Solely
for purposes of the preceding sentence, the Employee shall be deemed employed by
the Company during any applicable Severance Period (but, in no event, beyond the
Fiscal Year Date). If the Committee determines that the occurrence of one or
more events following the Grant Date has or may cause the achievement of the
Bonus Target to no longer be an appropriate measure of performance or
achievement, the Committee reserves the right, in its sole discretion, to make
one or more further adjustments to the terms hereof to reflect such event(s). In
addition, in the event of a Change in Control prior to the Fiscal Year Date, (i)
the achievement of the Bonus Target shall be determined based upon an adjusted
Bonus Target equal to the corresponding Bonus Target amounts set forth in the
Company budget through the end of the second to last full calendar month
preceding the effective date of the Change in Control, and (ii) subject to, and
based upon, the achievement of the aforesaid adjusted Bonus Target, the Employee
shall be entitled to issuance of a pro rata portion of the Performance-Based
Share Award based upon the percentage of the calendar year prior to the
effective date of the Change in Control.  

6.Issuance of Performance-Based Share Award and Payment of Dividend
Equivalent.  Issuance of the Performance-Based Share Award shall be made as soon
as practicable following the certification by the Committee set forth in Section
4 above by the issuance of one or more stock certificates in the name of the
Employee or by using a book entry account with the Company's transfer agent. In
the event that the Company declares a dividend or distribution, whether in cash
or other property, with a record date after the Grant Date and prior to the
effective date of the aforesaid issuance of the Performance-Based Share Award,
the Company shall pay to the Employee that amount of cash or other property
which the Employee would have received had the Employee been the record holder
of the shares of Stock actually issued hereunder on such record date. In no
event shall issuance of the Performance-Based Share Award, or payment of the
aforesaid Dividend Equivalent, be made later than the last day of Fiscal Year
2019; provided, however, any shares of Stock to be issued pursuant to the last
sentence of Section 5 above shall be issued no later than such time as may be
necessary or required in order for the Employee to be deemed the lawful owner
and holder of record of such shares of Stock as of the effective date and time
of the Change in Control.

7.Provisions of Plan.  

(a)Adjustments. If any change is made to the outstanding Stock or the capital
structure of the Company, the shares of Stock to be issued hereunder shall be
adjusted or terminated in any manner as contemplated by Article 16 of the Plan.

(b)Tax Liability and Withholding. The Employee shall be required to pay to the
Company, and the Company shall have the right to deduct from the shares of Stock
to be issued upon the vesting of the Performance Based Share Award, the amount
of any required withholding taxes in respect of the shares of Stock to be issued
upon the vesting of the Performance Based Share Award and to take all

2

7416281.5

--------------------------------------------------------------------------------

 

such other action as the Company deems necessary to satisfy all obligations for
the payment of such withholding taxes.

(c)Except as provided herein, the provisions of this Agreement shall be subject
to the provisions of the Plan, which are hereby incorporated herein by reference
and made part hereof.  The Employee acknowledges and agrees that he or she has
been provided with and has read the Plan and understands the provisions
thereof.  In the event of any conflict between the terms of the Plan and the
terms of this Agreement, the terms of the Plan shall take precedence, other than
for such provisions of the Plan which, by their terms, are subject to the
provisions of an Award Certificate.

8.No ERISA Plan.  Neither this Agreement nor the award of the Performance-Based
Share Award hereunder shall be construed by any party as being subject to any
provisions of ERISA, and shall not be so subject.  Without in any way limiting
the generality of the foregoing, the Performance-Based Share Award awarded
hereunder shall constitute a mere unfunded promise to pay by the Company and a
bonus program within the meaning of Department of Labor Regulation Section
2510.3-2(c) promulgated under ERISA.

9.No Rights as a Shareholder. Subject to any exceptions set forth in this
Agreement or the Plan, prior to the vesting of the Performance Shares hereunder,
the Shares or the rights relating thereto may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the Employee.
Any attempt to assign, alienate, pledge, attach, sell or otherwise transfer or
encumber the Shares or the rights relating thereto during such period shall be
wholly ineffective and, if any such attempt is made, the Shares will be
forfeited by the Employee and all of the Employee's rights to such Shares shall
immediately terminate without any payment or consideration by the Company.
Except as set forth herein, the Employee shall have no rights in, to or under
the Shares of Stock to be issued upon the vesting of the Performance Share Award
unless and until the vesting conditions set forth herein are satisfied and,
until such date, shall have no rights of a shareholder of the Company including,
without limitation, no right to vote such Shares and no right to receive any
dividends or other distributions paid with respect to such Shares.

10.Notices.  Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices.  Any notice required to be delivered
to the Employee under this Agreement shall be in writing and addressed to the
Employee at the Employee’s address as shown in the records of the
Company.  Either party may designate another address in writing (or by such
other method approved by the Company) from time to time.

11.Parachute Payments and Parachute Awards.  If the Employee is a “disqualified
individual,” as defined in paragraph (c) of Code Section 280G, then,
notwithstanding any other provision of this Agreement or of any other agreement,
contract, or understanding heretofore entered into by the Employee and the
Company (an “Other Agreement”), except an agreement, contract, or understanding
that expressly addresses Code Section 280G or Code Section 4999 (a “280G
Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Employee
(or an employee group of which the Employee is a member), whether or not such
compensation is deferred, is in cash, or is in the form of a benefit to or for
the Employee (a “Benefit Arrangement”), any right the Employee has in respect of
payment under this Agreement, any Other Agreement or any Benefit Arrangement
will be reduced or eliminated: (a) to the extent that such right to payment,
taking into account all other rights, payments, or benefits to or for the
Employee under all Other Agreements and all Benefit Arrangements, would cause
the payment to Employee under this Agreement to be considered a “parachute
payment” within the meaning of paragraph (b)(2) of Code Section 280G as then in
effect (a “Parachute Payment”); and (b) if, as a result of receiving such
Parachute Payment, the aggregate after-tax amounts the

3

7416281.5

--------------------------------------------------------------------------------

 

Employee is entitled to receive from the Company under all Other Agreements and
all Benefit Arrangements would be less than the maximum after-tax amount that
could be received by the Employee without causing any such payment or benefit to
be considered a Parachute Payment. The Company will accomplish such reduction in
a manner to be mutually agreed with, and most beneficial for, the Employee. The
foregoing shall not be interpreted so as to restrict, reduce, amend or modify
any of the existing terms and provisions of any 280G Agreement to which the
Employee and the Company may be a party and any payment hereunder shall be
entitled to the benefits thereof.

12.Severability.  If any provision of this Agreement is determined by a court of
competent jurisdiction to be unenforceable, such determination shall not affect
the remaining provisions of this Agreement, which shall be enforced to the
maximum extent permitted under applicable law.

13.Modification.  Subject to the provisions of the Plan, this Agreement may be
modified only in writing pursuant to an agreement by and between the Company and
the Employee.

14.Headings.  The headings contained herein are for convenience of reference
only and shall not be construed by any party as having any substantive
significance.

15.Clawback. Notwithstanding any other provisions in this Agreement, this Award
is subject to recovery under any current or future law, government regulation or
stock exchange listing requirement, and is subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company at any time pursuant to any such law, government regulation or stock
exchange listing requirement).

16.Execution and Effective Date.  This Agreement shall be deemed effective as of
the Grant Date upon the delivery to the Employee of the Award Certificate hereto
(or information contained therein), by electronic or other means of
transmission, and such effectiveness shall not require any counterpart signature
of the Employee.

17.Section 409A of the Code.  If the Employee is deemed a "specified employee"
within the meaning of Section 409A of the Code, as determined by the Committee,
at a time when the Employee becomes eligible for settlement of the Performance
Shares upon his/her "separation from service" within the meaning of Section 409A
of the Code, then to the extent necessary to prevent any accelerated or
additional tax under Section 409A of the Code, such settlement will be delayed
until the earlier of: (i) the date that is six months following the Employee's
separation from service and (ii) the Employee's death.   It is the intent that
this Performance Share Award shall comply with the requirements of Section 409A,
and any ambiguities herein will be interpreted to so comply. The Company
reserves the right, to the extent the Company deems necessary or advisable in
its sole discretion, to unilaterally amend or modify this Agreement as may be
necessary to ensure that all vesting or payouts provided under this Agreement
are made in a manner that complies with Section 409A or to mitigate any
additional tax, interest and/or penalties or other adverse tax consequences that
may apply under Section 409A if compliance is not practical; provided, however,
that nothing in this paragraph creates an obligation on the part of the Company
to modify the terms of this Agreement or the Plan, and the Company makes no
representation that the terms of this Performance Share Award Agreement will
comply with Section 409A or that payments under this Performance Share Award
Agreement will not be subject to taxes, interest and penalties or other adverse
tax consequences under Section 409A. In no event shall the Company or any of its
Subsidiaries be liable to any party for any additional tax, interest or
penalties that may be imposed on the Employee by Section 409A or any damages for
failing to comply with Section 409A.

*****

4

7416281.5